Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a security guard at an airport, quit his job after he was told that continued disregard for the employer’s rules and policies would result in his discharge. Claimant testified that he feared any reference to firing on his employment record and that he was tired of the employer’s “nitpicking”. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment without good cause. Neither a supervisor’s criticism of an employee’s performance nor quitting in anticipation of discharge constitutes good cause for leaving one’s employment (see, Matter of Krinsky [Sweeney], 238 AD2d 659). Furthermore, the record indicates that claimant failed to file any grievance with his union (see, Matter of Giaffo [Sweeney], 235 AD2d 886). The remaining contentions advanced by claimant have been considered and found to be without merit.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.